Citation Nr: 1753120	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  16-03 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for paralysis agitans, to include Parkinson's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1961 to June 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This claim was previously remanded in June 2017 by the Board for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) ( 2012).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against a finding that the USS Walke or USS Higbee operated in the inland waterways of Vietnam at any time during the Veteran's service, that the Veteran went ashore when the USS Higbee was anchored or moored in Da Nang Harbor, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicide agents in service.  

2.  The preponderance of competent and credible evidence weighs against a finding that type II diabetes mellitus was demonstrated in-service, that type II diabetes mellitus was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of type II diabetes mellitus and service.  

3.  The preponderance of competent and credible evidence weighs against a finding that paralysis agitans (Parkinson's disease) was demonstrated in-service, that paralysis agitans was compensably disabling within a year of separation from active duty, or that there is a nexus between a current paralysis agitans and service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for Type II diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for paralysis agitans (Parkinson's disease) have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by November 2013 VA Form 21-526EZ, Fully Developed Claim.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination in June 2014, and obtained the requested response from the Joint Service Records Research Center (JSRRC) in July 2017.

The Board finds there has been substantial compliance with its June 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)   
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Governing Law and Regulation

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established with certain chronic diseases, including paralysis agitans and diabetes mellitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. § 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a). 

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Parkinson's disease and Type II diabetes mellitus are listed under that section as qualifying diseases.

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that country) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in the Republic of Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).

Historically, the Veterans Benefits Administration (VBA) has extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated November 1, 2017), VBA Manual M21-1, IV.ii.1.H.2.b (last accessed November 8, 2017).

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims (Court), in addressing a claim for presumptive service connection based on herbicide exposure while a veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore waterway rather than an inland waterway was inconsistent with the identified purpose of the statute and regulation (i.e. providing compensation to veterans based on the likelihood of exposure to herbicides).  Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its manual as to which bodies of water in Vietnam constitute inland waterways.  The VBA Manual M21-1 defines offshore waters as the high seas or any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  VBA Manual M21-1, IV.ii.1.H.2.b (last accessed November 8, 2017). The VBA Manual M21-1 specifically lists Da Nang Harbor as offshore waters (blue-water Navy service).  M21-1, IV.ii.1.H.2.c (last accessed November 8, 2017).  According to 38 C.F.R. § 3.307(a)(6)(iii), Da Nang Harbor is defined as a blue water port.

In its current list titled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, the VBA recognizes that the USS Walke operated on the Mekong River Delta during September 2, 1969.  The USS Higbee provided naval gunfire support from Ganh Rai Bay and Mekong River Delta during January-February and April 1966; March 1969; and September 1970.  The USS Higbee sent small boats ashore while anchored in Da Nang Harbor on September 9, 1965 and December 7, 1967.

III.  Analysis 

The Veteran essentially contends, via his spouse, that he was exposed to herbicide agents due to his service onboard the USS Higbee off the shore of the Republic of Vietnam and while that ship was anchored or moored in Da Nang Harbor.  See January 2016 spouse's statement.  He has not specifically asserted that he was in the Republic of Vietnam while on board the U.S.S. Walke, and the evidence does not corroborate that he did.

The evidence of record is not sufficient to concede or corroborate that the Veteran was exposed to herbicide agents, or that he served in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  Personnel records indicate that the was stationed on board the USS Walke (DD-723) from January 1966 to January 1969 and the USS Higbee (DD-806) from November 1970 to December 1973.  While records from the USS Walke indicate it operated on the Mekong River Delta on September 2, 1969, this was after the Veteran's service aboard the USS Walke.  The USS Higbee provided naval gunfire support from Ganh Rai Bay and Mekong River Delta during January-February and April 1966; March 1969; and September 1970; all of these dates are prior to the Veteran's service aboard the USS Higbee.  Additionally, the USS Higbee sent small boats ashore while anchored in Da Nang Harbor on September 9, 1965 and December 7, 1967; this was also prior to the Veteran's service aboard the USS Higbee. 

In July 2014, a Memorandum was issued explaining that there was a lack of information required to corroborate herbicide (Agent Orange) exposure.  Following additional information provided by the Veteran's wife, the Board remanded in June 2017 to attempt to corroborate that the U.S.S. Higbee docked in Da Nang Harbor or that the Veteran entered the Republic of Vietnam around April-May 1972.  VA's efforts to corroborate this stressor were outlined in a July 2017 Memorandum.  In relevant part, the July 2017 JSRRC response stated that it had reviewed the 1972 command history and the April 1972 deck logs submitted by the U.S.S. Higbee.  The Veteran was serving aboard the USS Higbee on April 19, 1972 when it was attacked and bombed by North Vietnamese MiG 17 aircraft.  The USS Higbee reached Da Nang Harbor, Republic of Vietnam, for inspection and aid from the USS Hector (AR-7) on April 20, 1972.  Small craft approached the ship with the EOD and salvage teams to board the ship.  The ship left Da Nang Harbor on April 22, 1972 en route to Subic Bay, Republic of the Philippines for repairs.  No personnel from the USS Higbee were recorded as departing the ship or going ashore while the ship was anchored in Da Nang Harbor in April 1972. 

Based on the information provided by the Joint Services Records Research Center and the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents List, the Veteran's exposure to herbicide agents cannot be conceded.  The Board finds this information highly probative, as it came directly from objective official documents.

The Board has considered the January 2016 statement of the Veteran's spouse that the Veteran's health conditions were the result of exposure to Agent Orange in the Republic of Vietnam.  The Board acknowledges that due to dementia the Veteran is unable to provide lay testimony that he was physically present in the Republic of Vietnam during the relevant statutory period.  The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  The Veteran's spouse has not been shown to have any expertise to determine if the Veteran had been exposed to Agent Orange from his service on the USS Higbee while it was anchored in Da Nang Harbor.

The Board has also considered the June 2017 statement from J.S.B., who stated that he was on board the U.S.S. Higbee when it was attacked in April 1972.  J.S.B. asserted that after the U.S.S. Higbee was tied up in the port of Da Nang, "we were [allowed] to go ashore in DaNang during our 34 [hour] stay."  Although J.S.B. stated that those on board the ship were allowed to go ashore at DaNang Harbor, he does not assert that the Veteran did go ashore.  Moreover, the Board finds that the objective evidence provided by the JSRRC, which was taken from the U.S.S. Higbee's 1972 command history and deck logs, is more probative.  Specifically, it was noted that "no one is recorded as departing the ship or going ashore while anchored in DaNang, RVN."  These objective service records contradict J.S.B.'s statement.  Thus, the Board finds the service records more probative and ultimately more persuasive than J.S.B.'s statement provided years after the incident.  J.S.B.'s statement is therefore afforded little probative value and is not persuasive.  

The preponderance of competent and credible evidence weighs against a finding that the USS Walke or USS Higbee operated on the inland waterways, or docked on the shores or piers of the Republic of Vietnam, at any time during the Veteran's service on those ships; that the Veteran went ashore when the USS Higbee was anchored or moored in Da Nang Harbor in April 1972; that he otherwise served in or visited the Republic of Vietnam; or that he was otherwise exposed to herbicide agents in service.  Therefore, as actual exposure has not been shown by service department records, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for disability as a result of herbicide exposure.

Moreover, service connection cannot be granted under 38 C.F.R. § 3.307(a)(3), 3.309(a).  First of all, there were no findings or diagnoses of diabetes mellitus, paralysis agitans, and Parkinson's disease in the Veteran's service treatment records.  Diabetes mellitus and Parkinson's disease were also not diagnosed within the first year of the Veteran's separation from service.  A June 2014 VA examination report indicates the Veteran has a current diabetes mellitus Type II diagnosis, and was first diagnosed with this condition in 1990.  Additionally, it is acknowledged the Veteran has a Parkinson's disease diagnosis.  In a June 2014 VA examination, it was noted that the Veteran was diagnosed with Parkinson's disease in 2005.  The neurologist elaborated that over the prior three years, the Veteran had various diagnoses of Alzheimer's disease, dementia, Parkinson's disease, parkinsonism, and Lewy body disease.  It was the VA examiner's impression, based upon the severity of the Veteran's dementia as compared to the relative paucity of parkinsonian features, that his diagnosis is diffuse Lewy body disease rather than Parkinson's disease.  Nevertheless, diabetes, paralysis agitans, and Parkinson's disease were not diagnosed during his service, or within a year thereafter.

Moreover, there is no competent medical evidence relating the current diagnoses of type II diabetes mellitus, paralysis agitans, or Parkinson's disease to active service.  Thus, service connection is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs against finding that the Veteran's type II diabetes mellitus, paralysis agitans, and Parkinson's disease are related to service, to include as due to herbicide agent exposure.  Therefore, the preponderance of the evidence is against the claims, and they are denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied. 

Entitlement to service connection for paralysis agitans, to include Parkinson's disease, is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


